                       Case 1:20-cr-00613-LTS Document 18
                                                       19 Filed 02/22/21
                                                                02/23/21 Page 1 of 1
                                                       U.S. Department of Justice

                                                                            United States Attorney
                                                                            Southern District of New York
                                                                           The Silvio J. Mollo Building
                                                                           One Saint Andrew’s Plaza
                                                                           New York, New York 10007

                                                                            February 22, 2021

          By ECF

          The Honorable Laura Taylor Swain
          United States District Judge
          Southern District of New York
                                                                                           MEMO ENDORSED
          Daniel Patrick Moynihan Courthouse
          500 Pearl Street
          New York, NY 10007

               Re:      United States v. Michael Colello and Charles Sayegh, 20 CR 613 (LTS)

          Dear Judge Swain,

                   On behalf of the parties, the Government respectfully writes to request an adjournment of
          approximately forty-five days of the conference scheduled for March 2, 2021 to a date and time of
          convenience to the Court. Because the Government has been delayed in providing to the
          defendants the re-production of certain previously provided discovery in a format intended to
          facilitate the consideration and review of that discovery by the defendants, the parties believe that
          the adjournment will allow the parties to come back before the Court at a time when the defendants
          and the Government will be better positioned to report to the Court on the status of the case and
          its anticipated trajectory with respect to both of the defendants and accordingly to seek any
          appropriate relief and receive any appropriate direction from the Court. With the consent of the
          defendants, the Government also respectfully requests that the Court exclude time under the
          Speedy Trial Act from March 2, 2021 through the date of any granted adjournment of the
          conference pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the defendants and
          the public in a speedy trial are outweighed here by the ends of justice served by allowing the
          defendants to consider further the discovery in the case and to consider the availability of any
          pretrial motions or the possibility of any pretrial dispositions, particularly amidst the circumstances
          of the ongoing national emergency declared in response to the coronavirus pandemic.
The application is granted. The conference is adjourned to
                                                                     Respectfully submitted,
April 15, 2021, at 12:00 p.m. The Court finds pursuant to 18
U.S.C. §3161(h)(7)(A) that the ends of justice served by an
exclusion of the time from today’s date through April 15,            AUDREY STRAUSS
2021, outweigh the best interests of the public and the              United States Attorney
defendants in a speedy trial for the reasons stated above.

SO ORDERED.                                                    By:
Dated: 2/23/2021                                                     Thomas John Wright
/s/Laura Taylor Swain, USDJ                                          Assistant United States Attorney
                                                                     (212) 637-2295

          cc: J. Curtis Edmondson (Counsel to Defendant Michael Colello) (by ECF)
              Florian Miedel (Counsel to Defendant Charles Sayegh) (by ECF)
